 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    UNITED STATES OF AMERICA,                         No. 1:16-CR-00044 DAD
12                       Plaintiff,
13           v.                                         ORDER
14    MICHAEL PIERRE JOHNSON II,
15                       Defendant.
16

17          On April 14, 2004, defendant Michael P. Johnson II was sentenced in the United States

18   District Court for the District of Alaska to the custody of the U.S. Bureau of Prisons for an

19   aggregated term of 150 months following his conviction for violating 21 U.S.C. § 841 and 18

20   U.S.C. §§ 922(g)(1) and 924(c), with a four-year term of supervised release to follow. On March

21   23, 2016, transfer of jurisdiction over the defendant on supervised release was accepted by this

22   court. (Doc. No. 3.)

23          By letter dated November 27, 2017, defendant Johnson requested early release from what

24   he then referred to as “parole,” on the grounds that he has complied with the terms of his

25   supervised release up to that date without providing any other information in support of his

26   request. Accordingly, by order issued January 5, 2018, the court denied his motion for early

27   termination of his term of supervised release and advised him to discuss his request with his

28   supervising probation officer and if not satisfied with his probation officer’s response, to consider
                                                        1
 1   contacting the Office of the Federal Defender in this District to determine whether a motion

 2   seeking early termination of supervised release should be pursued in his case. (Doc. No. 5.)

 3          On December 6, 2018 the court received another letter from defendant Johnson again

 4   requesting “early probation release” but providing little additional information in support of the

 5   request. (Doc. No. 6.) Based upon the lack of information provided in support of defendant’s

 6   recent request, it will be denied without prejudice. Defendant Johnson is again referred to the

 7   court’s previous order directing him how to proceed if he wishes to pursue the requested relief.

 8   The Clerk of the Court is directed to serve a copy of the defendant’s letter received December 6,

 9   2018 and this order on both the probation office and the Office of the Federal Defender.

10   IT IS SO ORDERED.
11
        Dated:     January 9, 2019
12                                                     UNITED STATES DISTRICT JUDGE

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
